

116 HR 7976 IH: Suspend the Timeline not Parental Rights in a Public Health Crisis Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7976IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Ms. Moore introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo modify certain rules and procedures under the Federal foster care and adoption assistance program during a public health crisis.1.Short titleThis Act may be cited as the Suspend the Timeline not Parental Rights in a Public Health Crisis Act.2.Modification of certain rules and procedures under the Federal foster care and adoption assistance program during a public health crisis(a)Timeline and compelling reasonSection 475(5)(E) of the Social Security Act (42 U.S.C. 675(5)(E)) is amended—(1)in clause (ii), by inserting , and any effect of a public health crisis shall be considered such a compelling reason before the semicolon;(2)by adding except that at the end of clause (iii);(3)by redesignating clauses (i) through (iii) (as amended by the preceding paragraphs of this subsection) as subclauses (I) through (III), respectively;(4)by inserting (i) after (E); and(5)by adding after and below the end the following:(ii)in the case of a child who has been in foster care under the responsibility of the State for 15 of the most recent 22 months, the requirement in clause (i) that the State file a petition to terminate the parental rights of the child's parents (or, if such a petition has been filed by another party, seek to be joined as a party to the petition), shall be suspended for the duration of any public health crisis period applicable with respect to the State;.(b)Reasonable effortsSection 471(a)(15) of such Act (42 U.S.C. 671(a)(15)) is amended—(1)by striking and at the end of subparagraph (E); and(2)by adding at the end the following:(G)the State agency shall ensure that—(i)in response to a public health crisis, service or treatment providers develop and implement alternative methods of treatment, visitation, and providing services, that are tailored to the individual needs of a child or the family of a child to meet the reasonable efforts requirements of this paragraph;(ii)parents who participate in any such alternative methods of treatment or receipt of services shall qualify for completion of the services; and(iii)permanency plans for reunification shall not be delayed by service or treatment gaps that result from a public health crisis; and(H)the removal a child during a public health crisis meets the requirements of this paragraph if the removal is based on a judicial determination that removal is necessary to protect the child from imminent risk of serious harm and is not necessary due to any effect of a public health crisis;.(c)DefinitionsSection 475 of such Act (42 U.S.C. 675) is amended by adding at the end the following:(14)The term public health crisis period means, with respect to a State, a period that begins when a state of emergency that applies to the State is declared under a Federal or State law in response to a threat to public health, and ends 1 year after the last such state of emergency applicable to the State is terminated.(15)The term effect of a public health crisis means consequences experienced by an individual due to a threat to public health with respect to which a state of emergency described in paragraph (14) has been declared, including lack of medical, educational, or therapeutic services for children, loss of income, loss of employment, loss of contact between a parent and a child of the parent, housing instability, loss of housing, lack of access to child care, exposure to or contracting an illness or infectious disease, service closure, lack of access or diminished access to services, quarantine, shelter-in-place order, and having to provide care for another individual who is at risk of contracting, or has contracted, an illness or infectious disease..(d)Effective date(1)In generalThe amendments made by this section shall take effect on the 1st day of the 1st fiscal year beginning on or after the date of the enactment of this Act, and shall apply to payments under part E of title IV of the Social Security Act for calendar quarters beginning on or after such date.(2)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed pursuant to part E of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this Act, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.